Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 6/1/2021.
Claims 6, 10 and 20 have been cancelled.  Claims 1-5, 7-9, 11-19 and 21-23 are presented for examination.
Allowable Subject Matter
The invention pertains to determining members of a shared account, having a primary account billed for a total amount and then having sub accounts/billed/debited for specific portions of payments related to the total amount which are credited back to the primary account. The system determines the lead account based on customer account attributes, such as customer rating associated with a customer account, a geographic region or a time-zone associated with a billing address for the customer account, a geographic region or a time-zone associated with a mailing address for the customer account, a credit limit associated with the customer account, a customer tier-level associated with the customer account, a credit score of the customer enrolled in the customer account, and/or the like.
	The prior art of record teaches:
	Scipioni (2008/022838) teaches the system may authorize a transaction (e.g. purchase from the merchant) and may debit the primary account according to a defined set of rules, such as reimbursing the primary account from the secondary accounts.  Within the described system, the secondary account (s) may be subject to the same interest-bearing benefits as those attributed to the primary account.

	KR 20110110834A teaches service usage at the event intermediate networking device is outside the set of policy limits for the intermediate networking device service processor 115, and a notification may be sent to the intermediate networking device primary account holder. The primary intermediate networking device account holder may also be required to acknowledge the notification. The notification may also be sent to one or more other users of the intermediate networking device connection, including all possible users. Other operations that may take the case where network-based intermediate networking device service usage metering does not match the set of policy constraints on service processor 115 include: notifying the user, notifying the user and requiring acknowledgment, service Billing the user for excess, suspending the 

	IP.Com “System for Promoting Secondary Credit Card Holder to be a new Account owner” teaches a new type of credit card system will allow a credit card owner (e.g. parent) to promote a secondary card holder (e.g. young adult child) so that secondary holder can acquire an account of his own.  In a preferred embodiment, an electronic form is used by both parent and child to complete the transaction requiring both their electronic signatures.     
	     
	The references alone or in combination fail to teach the following limitations of independent claims 1, 8 and 15: “determining, by the device and based on a total amount of the invoice, proportionate billing amounts for customers in the group of customers; determining, by the device, a lead account from among a group of customer accounts associated with the customers in the group of customers, wherein the lead account is determined based on customer account attributes associated with the lead account; determining, by the device, non-lead accounts from among the group of customer accounts associated with the customers in the group of customers;

paying, by the device, the total amount of the invoice for the group-based subscription using an account number associated with the lead account”   

Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688